    Case 9:20-cv-00502-DNH-ATB Document 75 Filed 05/19/21 Page 1 of 15




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------

MACKENZIE WINNIE,

                 Plaintiff,

     -v-                               9:20-CV-502

DURANT, Correction Officer,
ALBERT GRAVLIN, Capt.,
MICHAEL EDDY, Lt.,
ERNESTO PEREZ, Sgt.,
JARRED BULLOCK, Sgt.,
MATTHEW CHASE, C.O.,
NATHAN LAPLANTE, C.O.,
ROY HASTINGS, C.O., BURTON
CHEVIER, C.O., JOSHUA
WALRATH, C.O., and JASON
PAIGE, C.O.,

                 Defendants.

--------------------------------

APPEARANCES:                           OF COUNSEL:

CAITLIN ROBIN AND                      HENRY B. TILSON, ESQ.
   ASSOCIATES PLLC
Attorneys for Plaintiff
737 Main Street, Suite 201
Buffalo, NY 14203

HON. LETITIA A. JAMES                  KONSTANDINOS D. LERIS, ESQ.
New York State Attorney General        Ass’t Attorney General
Attorneys for Defendants
The Capitol
Albany, NY 12224
    Case 9:20-cv-00502-DNH-ATB Document 75 Filed 05/19/21 Page 2 of 15




DAVID N. HURD
United States District Judge

                MEMORANDUM-DECISION and ORDER

  INTRODUCTION

   On May 5, 2020, plaintiff Mackenzie Winnie (“Winnie” or “plaintiff”), an

inmate at Upstate Correctional Facility, filed this 42 U.S.C. § 1983 action

alleging that defendants Christopher Durant (“Durant”) and John Does #1-10

violated his Eighth and Fourteenth Amendment rights when they subjected

him to a violent assault that included kicks, punches, pepper spray, and

severe verbal abuse. Thereafter, the parties stipulated to the dismissal of

Winnie’s claims for conspiracy under 42 U.S.C. §§ 1983, 1985, and 1986. Dkt.

No. 11. The parties also stipulated to the dismissal of plaintiff’s Fourteenth

Amendment due process claims. Dkt. No. 15.

   On January 13, 2021, Winnie amended his complaint to identify the Does

as defendants Captain Albert Gravlin (“Gravlin”), Lieutenant Michael Eddy

(“Eddy”), Sergeant Ernesto Perez (“Perez”), Sergeant Jarred Bullock

(“Bullock”), Officer Matthew Chase (“Chase”), Officer Nathan LaPlante

(“LaPlante”), Officer Roy Hastings (“Hastings”), Officer Burton Chevier

(“Chevier”), Officer Joshua Walrath (“Walrath”), and Officer Jason Paige

(“Paige”). Dkt. No. 28.




                                       2
    Case 9:20-cv-00502-DNH-ATB Document 75 Filed 05/19/21 Page 3 of 15




   Winnie’s three-count amended complaint asserts § 1983 claims for

excessive force and failure to intervene against all of the named defendants

based on the alleged physical assault he endured at Upstate Correctional

Facility. Dkt. No. 28. Notably, however, the amended complaint also

re-asserts the previously dismissed conspiracy and due process claims. Id.

   On March 3, 2021, Durant moved under Federal Rule of Civil Procedure

(“Rule”) 12(b)(6) to dismiss Winnie’s amended complaint insofar as it asserted

a § 1983 civil rights claim against him. Dkt. No. 44. According to Durant,

the only cause of action alleged specifically against him is an Eighth

Amendment failure-to-intervene claim. See Dkt. No. 44-1.

   On March 23, 2021, Gravlin, Eddy, Perez, Bullock, Chase, LaPlante,

Hastings, Chevier, Walrath, and Paige moved under Rule 12(b)(6) for partial

dismissal of Winnie’s amended complaint. Dkt. No. 58. According to these

defendants, the Fourteenth Amendment claims asserted against them are

barred by res judicata because plaintiff already stipulated to the dismissal of

these claims with prejudice. Dkt. No. 58-1. Even assuming otherwise, these

defendants argue that the amended complaint fails to plausibly allege any

viable claims for relief under the Fourteenth Amendment.

   The motions have been fully briefed and will be considered on the basis of

the submissions without oral argument.



                                       3
    Case 9:20-cv-00502-DNH-ATB Document 75 Filed 05/19/21 Page 4 of 15




   BACKGROUND

   The following factual allegations are taken from Winnie’s amended

complaint, Dkt. No. 28, and are assumed true for the purpose of resolving

defendants’ motions to dismiss.

   Winnie is an inmate at Upstate Correctional Facility (“Upstate C.F.”) in

Franklin County, New York. See Am. Compl. ¶ 20. During the time period

relevant here, Durant, Gravlin, Eddy, Perez, Bullock, Chase, LaPlante,

Hastings, Chevier, Walrath, and Paige were corrections officers at Upstate

C.F. Id. ¶¶ 8–19.

   On December 8, 2019, Winnie told Durant that he had not received his full

dinner. Am. Compl. ¶ 21. Later that night, around 9:00 p.m., Eddy, Bullock,

Laplante, Hastings, Chevier, and Walrath removed plaintiff from his

cell. Id. ¶ 22. They then began to kick, punch, beat, and strike plaintiff on

his head, body, and limbs. Id. ¶ 23. They also pepper sprayed plaintiff,

knocked him down with their shields, and placed him in mechanical

restraints. Id.

   Thereafter, Eddy, Bullock, Laplante, Hastings, Chevier, and Walrath

brought Winnie into a separate room where they cut off his clothing,

waterboarded him, kicked him, punched him, beat him, struck him, pulled

his hair and referred to him as a “hippy little girl with pretty long hair.” Am.

Comp. ¶ 24.

                                       4
       Case 9:20-cv-00502-DNH-ATB Document 75 Filed 05/19/21 Page 5 of 15




   During this encounter, Eddy, Bullock, Laplante, Hastings, Chevier, and

Walrath asked plaintiff if he was “gay” or if he “had ever been raped

yet.” Am. Compl. ¶ 25. When plaintiff responded that he was not gay, and

that it went against his Rastafarian religious beliefs, one of the defendants

inserted two fingers into plaintiff’s rectum and told plaintiff “now you are a

gay Rasta.” Id. ¶¶ 26–28.

   As these events unfolded, Gravlin, Eddy, Perez, Bullock, Laplante,

Hastings, Walrath, Chase, and Paige stood around observing the events and

laughing at Winnie.1 Am. Compl. ¶ 29. According to the complaint,

defendant Laplante then returned plaintiff to his cell without

decontaminating him even though pepper spray and/or mace had been

deployed against him, causing him to experience severe burning and pain for

days afterward. Id. ¶ 30.

       LEGAL STANDARD

   To survive a Rule 12(b)(6) motion to dismiss, a plaintiff must present a

claim for relief that is plausible on its face. Aschroft v. Iqbal, 556 U.S. 662,

678 (2009). When assessing the plausibility of a plaintiff’s complaint, the

court should construe the complaint liberally and draw all reasonable

inferences in plaintiff’s favor. Ginsburg v. City of Ithaca, 839 F. Supp. 2d



   1  Winnie appears to allege that Eddy, Bullock, Laplante, Hastings, Chevier, and Walrath were
both active participants and mere bystanders to the Incident.

                                                5
    Case 9:20-cv-00502-DNH-ATB Document 75 Filed 05/19/21 Page 6 of 15




537, 540 (N.D.N.Y. 2012). However, when a plaintiff’s complaint fails to

plead facts that create a reasonable inference that the defendant is liable for

the misconduct alleged, grant of a motion to dismiss is proper. Ashcroft, 556

U.S. at 678.

   DISCUSSION

   A. Durant’s motion to dismiss

   In his separate motion to dismiss, Durant contends that Winnie’s

amended complaint must be dismissed against him. According to Durant,

plaintiff has failed to allege that he was responsible for, or even present

during, any of the alleged misconduct by the other defendants.

   Upon review, Durant’s motion to dismiss must be granted. “A

fundamental inquiry in a [Section] 1983 case, and as to each defendant, is

whether that defendant was personally involved in the alleged constitutional

violation.” Singletary v. Russo, 377 F. Supp. 3d 175, 185 (E.D.N.Y.

2019). This is because a defendant’s personal involvement in an alleged

constitutional deprivation is a prerequisite to an award of damages under

Section 1983. Excell v. Woods, 2009 WL 3124424, at *20 (N.D.N.Y. Sept. 29,

2009) (citations omitted).

   Thus, to state a cause of action under Section 1983, a plaintiff must

plausibly allege some tangible connection between the alleged unlawful

conduct and the named defendant. Excell, 2009 WL 3124424 at *20. As

                                        6
    Case 9:20-cv-00502-DNH-ATB Document 75 Filed 05/19/21 Page 7 of 15




such, dismissal is appropriate when a defendant is listed in the caption, but

the body of the complaint fails to indicate what the defendant did to the

plaintiff. Burroughs v. Petrone, 138 F. Supp. 3d 182, 220 (N.D.N.Y. 2015).

   Winnie’s amended complaint makes only two mentions of defendant

Durant. First, the pleading alleges that Durant was a corrections officer at

Upstate Correctional Facility. Am. Compl. ¶ 12. Second, the pleading alleges

that plaintiff informed Durant that he was not given his full dinner. Id. ¶ 21.

Nowhere does the pleading allege that Durant was responsible for, or even

present during, the alleged physical assault that occurred later that

night. See generally id.

   In contrast, Winnie specifically alleges that Eddy, Bullock, LaPlante,

Hastings, Chevier, and Walrath used excessive force against him, and that

Gravlin, Eddy, Perez, Bullock, LaPlante, Hastings, Chevier, Walrath, Chase,

and Paige observed this alleged use of excessive force and did nothing to stop

it. Am. Compl. ¶¶ 22, 29.

   In response to this deficiency in his pleading, Winnie argues that

“Defendant Durant’s assertion that he was not involved with the events

comprising Mr. Winnie’s claim is a factual dispute.” Dkt. No. 46 at 6.

However, whether “triable issues of material fact” exist is not the proper

standard for a motion to dismiss.



                                       7
       Case 9:20-cv-00502-DNH-ATB Document 75 Filed 05/19/21 Page 8 of 15




   Instead, to survive a motion to dismiss, plaintiff must plead facts that

plausibly establish Durant’s personal involvement in the alleged

misconduct. By failing to plead any connection between Durant and the

alleged use of excessive force and resulting failure to intervene, plaintiff has

not plausibly alleged that Durant is liable for any misconduct. Accordingly,

Durant’s motion to dismiss will be granted.

   B. The remaining defendants’ motion to dismiss

   1. Res Judicata

   Defendants Gravlin, Eddy, Perez, Bullock, Chase, LaPlante, Hastings,

Chevier, Walrath, and Paige have already answered Winnie’s amended

complaint to the extent it alleges excessive force, failure-to-intervene, and

conspiracy claims against them. Dkt. No. 59; see also Dkt. No. 58-1 at 5 n.3.2

   However, these defendants contend that Winnie’s re-asserted Fourteenth

Amendment due process claims should be dismissed because they are barred

by res judicata based on the prior stipulation of dismissal. Dkt. No. 58.

Alternatively, defendants contend that these claims must be dismissed for

failure to state a plausible claim for relief. Id.

   To determine whether res judicata applies, the court must find that the

judgment was: (1) a final judgment on the merits; (2) by a court of competent




   2   Pagination corresponds to CM/ECF.

                                           8
     Case 9:20-cv-00502-DNH-ATB Document 75 Filed 05/19/21 Page 9 of 15




jurisdiction; (3) in a case involving the same parties or their privies; and

(4) involving the same cause of action.” Cho v. Blackberry Ltd., 991 F.3d 155,

168 (2d Cir. 2021). As relevant here, an agreement between the parties to

dismiss a claim with prejudice constitutes a “final judgment on the

merits.” Nemaizer v. Baker, 793 F.2d 58, 60 (2d Cir. 1986). Further, “a court

order which memorializes this agreement bars further proceedings” brought

by the same plaintiff upon the same cause of action. Id.

   On July 14, 2020, the Court “so ordered” a stipulation by the parties in

which plaintiff agreed to “voluntarily discontinue[ ] all Fourteenth

Amendment due process claims in the Complaint asserted against defendants

with prejudice.” Dkt. No. 15. At that time, plaintiff had identified defendant

Durant but had yet to identify the ten John Does.

   Winnie argues that this stipulation is not binding against the named

defendants because they were unnamed and unrepresented at the time that

the stipulation was executed. In other words, the parties dispute the third

element of res judicata: whether the named defendants are in privity with the

John Doe defendants.

   Unlike a traditional privity analysis, however, privity in the res judicata

setting is an issue of substance rather than merely a reflection of the names

in the caption. Aplert’s Newspaper Delivery Inc. v. The New York Times Co.,

876 F.2d 266, 270 (2d Cir. 1989). Indeed, literal privity need not exist among

                                        9
       Case 9:20-cv-00502-DNH-ATB Document 75 Filed 05/19/21 Page 10 of 15




the parties to be deemed identical. Id.; see also Phillips v. Kidder, Peabody &

Co., 750 F. Supp. 603, 606 (S.D.N.Y. 1990) (“[T]he first element, ‘identity of

the parties,’ is construed somewhat less than literally.”).

   To determine whether privity exists under federal law,3 the court should

look to “whether the interests of the party against whom preclusion is

asserted were represented in prior litigation.” Chase Manhattan Bank, N.A.

v. Celotex Corp., 56 F.3d 343, 346 (2d Cir. 1995). In this case “the party

against whom preclusion is asserted,” is Winnie. Notably, plaintiff was both

represented and a party to this action at the time that the stipulation of

discontinuance was executed. Even if that were not the case, as long as the

interests of the John Doe defendants were the same as the interests of the

now-named defendants, res judicata would still apply. Chase, 56 F.3d at 346.

   In his opposition, Winnie fails to advance any arguments as to how the

John Doe defendants insufficiently represented the interests of the

now-named defendants. Nor is it clear how the interests of the now-named

defendants would be harmed by allowing the dismissal of certain claims

against them.

   Notably, there is support for the contention that a party’s Jane or John

Doe status does not prevent them from establishing privity for the purposes


   3   While state contract law governs stipulations of discontinuance, see Israel v. Carpenter, 120
F.3d 361, 366 (2d Cir. 1997), federal law determines the preclusive effect of a prior federal-court
judgment in federal question cases. Taylor v. Sturgell, 533 U.S. 880, 891 (2008).

                                                 10
    Case 9:20-cv-00502-DNH-ATB Document 75 Filed 05/19/21 Page 11 of 15




of res judicata. Jackson v. N.Y. State, 2012 WL 729371, at *2 (W.D.N.Y. Mar.

6, 2012), aff’d, 523 F. App’x 67 (2d Cir. 2013) (summary order) (“All of the

named defendants in this action (while perhaps not known by name) were to

known to the Plaintiff at the time of the filing of the Axsmith case as NYSP

officers who were allegedly engaging in a pattern of unlawful conduct as a

group.”). Accordingly, res judicata bars Winnie’s Fourteenth Amendment due

process claims.

   2. Fourteenth Amendment

   Even if res judicata did not bar these claims, Winnie’s Fourteenth

Amendment claims would still be subject to dismissal. “The Due Process

Clause protects procedural and substantive rights.” Page v. Cuomo, 478 F.

Supp. 3d 355, 370 (N.D.N.Y. 2020). “Procedural due process requires that ‘a

deprivation of life, liberty, or property be preceded by notice and opportunity

for hearing appropriate to the nature of the case.’” Ceja v. Vacca, 503 F.

App’x 20, 22 (2d Cir. 2012) (summary order) (quoting Cleveland Bd. of Educ.

v. Loudermill, 470 U.S. 532, 542 (1985)). “Substantive due process protects

against government action that is arbitrary, conscience shocking, or

oppressive in a constitutional sense, but not against a government action that

is incorrect or ill-advised.” Kisembo v. N.Y. State Office of Children & Family

Servs., 285 F. Supp. 3d 509, 521 (N.D.N.Y. 2018) (citation omitted).



                                       11
    Case 9:20-cv-00502-DNH-ATB Document 75 Filed 05/19/21 Page 12 of 15




   Winnie argues that he has alleged procedural and substantive due process

violations. Pl.’s Opp’n at 9–13. First, plaintiff argues that defendants

violated his procedural due process rights by confining him in the special

housing unit for three weeks. Id. at 10. Second, plaintiff argues that

defendants violated his substantive due process rights because the alleged

use of force was egregious and outrageous. Id. at 13.

   i. Procedural Due Process

   While prisoners do not give up their rights to due process at the prison

door, the Supreme Court has narrowly circumscribed the scope of the due

process clause to protect no more than a prisoner’s most basic liberty

interests. Phelan v. Durniak, 2014 WL 4759937, at * 13 (N.D.N.Y. Sept. 24,

2014). To plausibly allege a § 1983 claim for denial of procedural due process,

a plaintiff must show that he (1) possessed an actual liberty interest and

(2) was deprived of that interest without being afforded sufficient

process. Burroughs v. Mitchell, 325 F. Supp. 3d 249, 275 (N.D.N.Y. 2018).

   In Sandin v. Conner, the Supreme Court determined that to establish a

liberty interest a plaintiff must sufficiently demonstrate that (1) the State

actually created a protected liberty interest in being free from segregation;

and (2) the segregation would impose an “atypical and significant hardship

on the inmate in relation to the ordinary incidents of prison life.” Sandin,

515 U.S. 472, 483–84 (1995).

                                       12
    Case 9:20-cv-00502-DNH-ATB Document 75 Filed 05/19/21 Page 13 of 15




   To determine whether an inmate has suffered an “atypical and significant

hardship,” the conditions imposed upon him must be compared with those

imposed on the rest of the general population of the facility as well as those

in administrative and protective confinement. Burroughs, 325 F. Supp. 3d at

276. “When assessing the severity of the hardship imposed, a court should

take into account both the duration and the conditions of the confinement,

where appropriate.” Id.

   Upon review, this claim will be dismissed. The factual allegations

underlying Winnie’s procedural due process claim are limited to one

numbered paragraph in his complaint, which states: “Defendants unlawfully

confined Plaintiff in mechanical restraints, and confined him in a room in

which Defendants assaulted the Plaintiff, which is substantially more

restrictive confinement than necessary or just, without any evidence or

justification for approximately three weeks.” Am. Compl. ¶ 38.

   This three-week hardship does not qualify as “atypical and

significant.” The Second Circuit has held that confinement in a special

housing unit for a period of 101 days, absent unusual conditions, will

generally not qualify as an “atypical hardship.” Burroughs, 325 F. Supp. 3d

at 276. The only condition alleged to be unusual here is the use of

mechanical restraints. But courts in this circuit have found that the use of

mechanical restraints is typical in prison. Ruggiero v. Fischer, 807 F. App’x

                                       13
    Case 9:20-cv-00502-DNH-ATB Document 75 Filed 05/19/21 Page 14 of 15




70, 73 (2d Cir. 2020) (summary order). While DOCCS regulations prohibit

the use of mechanical restraints for “disciplinary purposes,” they may still be

used in SHU, to transport inmates both within and outside of the facility, or

by order of the superintendent and/or a physician when deemed necessary to

prevent injury to other prisoners. Id. Accordingly, plaintiff’s procedural due

process claim would still be dismissed even if it were not barred by res

judicata.

   ii. Substantive Due Process

   Winnie also alleges that defendants’ behavior was so egregious and

outrageous that it violated his right to substantive due process. This claim

would also be subject to dismissal if it were not barred by res judicata

because plaintiff has already plausibly alleged Eighth Amendment violations

arising from defendants’ alleged use of force.

   “Where another provision of the Constitution provides an explicit textual

source of constitutional protection, a court must assess a plaintiff’s claim

under that explicit provision and not the more generalized notion of

substantive due process.” Conn v. Gabbert, 526 U.S. 286, 293 (1999).

   As relevant here, the Supreme Court has specifically held that “the Eighth

Amendment, which is specifically concerned with the unnecessary and

wanton infliction of pain in penal institutions,” and not the substantive due

process clause, “serves as the primary source of substantive protection to

                                       14
    Case 9:20-cv-00502-DNH-ATB Document 75 Filed 05/19/21 Page 15 of 15




convicted prisoners[.]” Whitley v. Albers, 475 U.S. 312, 327

(1986). Accordingly, plaintiff’s substantive due process claim would still be

dismissed even if it were not barred by res judicata.

  CONCLUSION

   Winnie has failed to allege that defendant Durant was “personally

involved” in any of the misconduct. Further, res judicata bars Winnie’s

Fourteenth Amendment due process claims. However, plaintiff’s Eighth

Amendment claims and conspiracy claim remain for discovery.

   Therefore, it is

   ORDERED that

   1. Defendant Durant’s motion to dismiss is GRANTED;

   2. Defendant Durant is terminated as a defendant in this action;

   3. The remaining defendants’ motion to dismiss Winnie’s Fourteenth

      Amendment claims is GRANTED; and

   4. All other claims remain for discovery.

   IT IS SO ORDERED.


Dated: May 19, 2021
       Utica, New York.




                                      15
